DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate to” in claim 1 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2-13, 14-15 and 17-20 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 7699178) in view of Ingram et al. (US 2019/0001348). 
Regarding claim 1, Kato et al. (US 7699178) teaches a plant processing device for trimming plant material (Col. 1 lines 5-8), comprising: 
a rotary trimmer (Fig. 2 #23 “rotating blades”) having a rotating drum (Fig. 3 #26 “cylindrical net body”) for trimming plant material passing through the interior of the rotating drum (Col. 2 lines 11-22), the rotary trimmer at least partially disposed within a trimmer housing (Fig. 4 #20 “casing”), wherein a longitudinal axis of the rotating drum defines a horizontal reference axis (Fig. 3 horizontal axis of #23); 
a separator (Fig. 1 #6 “server”) connected to the rotary trimmer and fluidly connected to the trimmer housing (Fig. 1 #5 fluidically connects housing of #4 and #6), the separator having:
an outer cylindrical sidewall (Fig. 1 #6 shows outer cylindrical sidewall) extending about a vertical axis (Fig. 1 vertical axis of #6) that is transverse to the horizontal reference axis (Fig. 3 horizontal axis of #23), the outer sidewall extending between an upper surface of the separator (Fig. 1 #6 extending to upper surface filter #6a) and a lower surface of the separator (Fig. 1 #6 extending to lower surface #6c); 
a separator inlet (Fig. 1 where pipe #5 connects with #6) extending adjacent to the upper surface to introduce an airstream, comprising air and severed plant material (Col. 5 lines 1-3), proximate to an inside surface of the outer cylindrical sidewall (Fig. 1 #5 feeds airstream directly through outer sidewall of #6); 
a severed material outlet (Fig. 1 #6c “rotary valve”) extending through the lower surface of the separator (Fig. 1 #6c extending through lower surface of #6) proximate to a bottom edge of a portion of the outer cylindrical sidewall (Fig. 1 bottom edge of outer cylindrical sidewall of #6) to capture severed plant material from the radial flow of the airstream (Col. 5 lines 7-10); and 
a separator air outlet (Fig. 1 #6b “blower”), configured to allow air of the airstream to exit (Col. 5 lines 5-7) from a portion of the separator.
Kato et al. (US 7699178) lacks teaching a separator disposed vertically below the rotary trimmer, a separator inlet extending through the upper surface of the separator, wherein the movement of the airstream along the inside surface imparts a radial flow to the airstream, and a separator air outlet which allows the air to exit from an axially central portion. Additionally, Kato et al. lacks teaching specific details about the function of separator.
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) wherein the separator inlet (Fig. 1 #112 “peripheral intake port”) extends through the upper surface of the separator (Fig. 1 #124 “wall segment”), the movement of the airstream along the inside surface of the separator imparts a radial flow to the airstream (Paragraph 0029 lines 1-6), and a separator air outlet (Fig. 1 #120) which allows the air to exit from an axially central portion (Paragraph 0031 lines 1-4). While Ingram et al. does not explicitly state that the separator is disposed vertically below a rotary trimmer, the drawings show a separator inlet disposed at the top of the separator, indicating that the material to be separated is sourced from above the separator. 
Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator disposed vertically below the rotary trimmer, with a separator inlet extending through the upper surface of the separator, wherein the movement of the airstream along the inside surface imparts a radial flow to the airstream, and a separator air outlet which allows the air to exit from an axially central portion as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator. 
Regarding claim 2, Kato et al. (US 7699178) lacks teaching a plant processing device with a separator comprising an inner cylindrical sidewall disposed within an interior of the outer cylindrical sidewall, wherein the inlet introduces the airstream in an annulus defined between the inner cylindrical sidewall and the outer cylindrical sidewall. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) comprising an inner cylindrical sidewall (Fig. 4 shows inner cylindrical wall around #108) disposed within an interior of the outer cylindrical sidewall (Fig. 1 #104), wherein the inlet (Fig. 1 #112 “peripheral intake port”) introduces the airstream in an annulus defined between the inner cylindrical sidewall and the outer cylindrical sidewall (Fig. 1 between #108 and #104). 
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator comprising an inner cylindrical sidewall disposed within an interior of the outer cylindrical sidewall, wherein the inlet introduces the airstream in an annulus defined between the inner cylindrical sidewall and the outer cylindrical sidewall as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator. 
Regarding claim 3, Kato et al. (US 7699178) lacks teaching a plant processing device with a separator wherein the severed material outlet extends through a bottom surface of the annulus.
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) wherein the severed material outlet (Fig. 7 #702) extends through a bottom surface of the annulus (Fig. 7 #702 extending through bottom surface of #104).
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator with a severed material outlet extending through a bottom surface of the annulus as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator. 
Regarding claim 4, Kato et al. (US 7699178) lacks teaching a plant processing device with a separator wherein the inner cylindrical sidewall further comprises a sidewall opening, wherein air of the airstream passes through the sidewall opening to an interior of the inner cylindrical sidewall.
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) wherein the inner cylindrical sidewall (Fig. 1 inner cylindrical wall around #108) further comprises a sidewall opening (Fig. 4 shows opening in #108), wherein air of the airstream passes through the sidewall opening to an interior of the inner cylindrical sidewall (Fig. 4 interior of #108; Paragraph 0046 lines 1-5). 
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator wherein the inner cylindrical sidewall further comprises a sidewall opening, wherein air of the airstream passes through the sidewall opening to an interior of the inner cylindrical sidewall as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Regarding claim 5, Kato et al. (US 7699178) lacks teaching a plant processing device with a separator comprising: a helical top surface extending between an inside surface of a portion of the outer cylindrical sidewall and a portion of an outside surface of the inner cylindrical sidewall, wherein the helical top surface imparts a downward flow to the airstream. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) comprising a helical top surface (Fig. 4 #402) extending between an inside surface of a portion of the outer cylindrical sidewall (Fig. 3 inner surface of #104) and a portion of an outside surface of the inner cylindrical sidewall (Fig. 4 outside surface of #108), wherein the helical top surface imparts a downward flow to the airstream (Paragraph 0042 lines 1-10).
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator wherein a helical top surface extends between an inside surface of a portion of the outer cylindrical sidewall and a portion of an outside surface of the inner cylindrical sidewall, and wherein the helical top surface imparts a downward flow to the airstream as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Regarding claim 6, Kato et al. (US 7699178) lacks teaching a plant processing device comprising: a helical floor surface extending between an inside surface of a section of the outer cylindrical sidewall and a section of an outside surface of the inner cylindrical sidewall, wherein the helical floor is disposed vertically below the separator inlet.
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) comprising a helical floor surface (Fig. 2 #110) extending between an inside surface of a section of the outer cylindrical sidewall (Fig. 3 inside portion of #104) and a section of an outside surface of the inner cylindrical sidewall (Fig. 3 outside portion of #108), wherein the helical floor is disposed vertically below the separator inlet (Fig. 2 #110 vertically below #112).
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator wherein a helical floor surface extending between an inside surface of a section of the outer cylindrical sidewall and a section of an outside surface of the inner cylindrical sidewall, wherein the helical floor is disposed vertically below the separator inlet as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Regarding claim 7, Kato et al. (US 7699178) teaches a plant processing device comprising: a separator housing (Fig. 1 housing of #6) having an enclosed interior housing the separator (Fig. 1 housing of #6 and 6a enclose filter and server).
Regarding claim 8, Kato et al. (US 7699178) teaches a plant processing device wherein the separator housing includes: 
a housing inlet (Fig. 2 #24a “exit”) connected to an outlet on a bottom surface of the trimmer housing (Fig. 2 #24 “outlet”), wherein the separator (Fig. 1 #6) is disposed between and the housing inlet (Fig. 2 #24a “exit”) and the housing outlet duct (Fig. 1 #6b). 
Kato et al. lacks teaching a housing outlet duct connectable to a vacuum source. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) comprising a housing outlet duct (Fig. 2 #404 “exhaust vent”) connectable to a vacuum source (Paragraph 0047 lines 1-19). 
As state above regarding claim 1, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a housing outlet duct connectable to a vacuum source as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Regarding claim 9, Kato et al. (US 7699178) teaches a plant processing device, wherein the separator inlet (Fig. 1 inlet where #5 connects to #6) is in fluid communication with the housing inlet (Fig. 2 #24a, fluidically connected to #6 via pipe #5). 
Regarding claim 10, Kato et al. (US 7699178) teaches a plant processing device wherein the outlet duct (Fig. 1 duct of blower #6b) is in fluid communication with the separator air outlet (Col. 5 lines 5-7). 
Regarding claim 13, Kato et al. (US 7699178) teaches a plant processing device comprising: 
a collection bin (Fig. 1 #7) disposed below the severed material outlet (Fig. 1 #7 below. #6c) extending through the lower surface of the separator (Fig. 1 lower surface of #6).
Regarding claim 14, Kato et al. (US 7699178) teaches a plant processing device for trimming plant material (Col. 1 lines 5-8), comprising: 
a rotary trimmer (Fig. 2 #23 “rotating blades”) having a rotating drum (Fig. 3 #26 “cylindrical net body”) for trimming plant material passing through the interior of the rotating drum (Col. 2 lines 11-22), the rotary trimmer at least partially disposed within a trimmer housing (Fig. 4 #20 “casing”), wherein a longitudinal axis of the rotating drum defines a horizontal reference axis (Fig. 3 horizontal axis of #23); 
a separator (Fig. 1 #6 “server”) fluidly connected to the trimmer housing (Fig. 1 #5 fluidically connects housing of #4 and #6), the separator having: 
an outer sidewall (Fig. 1 #6 shows outer cylindrical sidewall), the outer sidewall extending between a top surface of the separator (Fig. 1 #6 extending to upper surface filter #6a) and a bottom surface of the separator (Fig. 1 #6 extending to lower surface #6c) to define an interior of the separator; 
a separator inlet (Fig. 1 where pipe #5 connects with #6) extending through the outer sidewall (Fig. 1 pipe #5 extending through outer sidewall of #6) to introduce an airstream, comprising air and severed plant material (Col. 5 lines 1-3), to the interior of the separator, wherein movement of the airstream within the interior of the separator imparts a change in direction to the airstream (Col. 5 lines 3-10); 
a severed material outlet (Fig. 1 #6c “rotary valve”) extending through one of the outer sidewall and the bottom surface of the separator (Fig. 1 #6c extending through bottom surface of #6) to capture severed plant material from the airstream (Col. 5 lines 7-10); and 
a separator air outlet (Fig. 1 #6b “blower”), configured to allow air of the airstream to exit from the interior of the separator (Col. 5 lines 5-7).
Kato et al. (US 7699178) lacks teaching the separator disposed vertically below the rotary trimmer, and a separator inlet extending through the top surface to introduce an airstream. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) wherein the separator inlet (Fig. 1 #112 “peripheral intake port”) extends through the upper surface of the separator (Fig. 1 #124 “wall segment”). While Ingram et al. does not explicitly state that the separator is disposed vertically below a rotary trimmer, the drawings show a separator inlet disposed at the top of the separator, indicating that the material to be separated is sourced from above the separator. Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a separator disposed vertically below the rotary trimmer, with a separator inlet extending through the upper surface of the separator, as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator. 
Regarding claim 15, Kato et al. (US 7699178) teaches a plant processing device wherein the outer sidewall is a cylindrical sidewall (Fig. 1 #6 shows outer cylindrical sidewall) that extends about a vertical axis (Fig. 1 vertical axis of #6) that is transverse to the horizontal reference axis (Fig. 3 horizontal axis of #23). 
Regarding claim 16, Kato et al. (US 7699178) lacks teaching a plant processing device wherein an internal flow path through the separator is at least partially a helical flow path. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) wherein an internal flow path through the separator is at least partially a helical flow path (Paragraph 0042 lines 6-18). 
As state above regarding claim 14, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include an internal flow path through the separator which is at least partially a helical flow path as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Regarding claim 19, Kato et al. (US 7699178) teaches a plant processing device further comprising: 
at least one collection bin (Fig. 1 #7) disposed below the severed material outlet (Fig. 1 #7 below #6c) extending through the lower surface of the separator (Fig. 1 #6c extending through lower surface of #6). 
Claims 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (US 2019/0001348) in view of Kato et al. (US 7699178) and further in view of Hall et al. (US 2019/0388902).
Regarding claim 11, Kato et al. (US 7699178) lacks teaching a plant processing device comprising: a plurality of separators disposed vertically below the rotary trimmer and fluidly connected to the trimmer housing. 
As stated previously, while Ingram et al. (US 2019/0001348) does not explicitly state that the separator is disposed vertically below a rotary trimmer, the drawings show a separator inlet disposed at the top of the separator, indicating that the material to be separated is sourced from above the separator. Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include the separators disposed vertically below the rotary trimmer, as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Hall et al. (US 2019/0388902) teaches a plant processing device (Paragraph 0001 lines 1-4) wherein a plurality of separators (Fig. 4 #48 “separators”) are fluidically connected to the trimmer housing (Paragraph 0061 lines 4-16). Hall et al. states that the plant processing device may be adjusted along the rotary trimmer to collect different groups of material with each separator (Paragraph 0075 lines 1-8), therefore optimizing the processing of plant material (Paragraph 0105 lines 21-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a plurality of separators as taught by Hall et al. (US 2019/0388902) in order to collect multiple classifications of materials, therefore providing a more optimal processing device. 
Regarding claim 12, Kato et al. (US 7699178) lacks teaching a plant processing device wherein the plurality of separators are disposed in an array below the rotary trimmer. 
Hall et al. (US 2019/0388902) teaches a plant processing device (Paragraph 0001 lines 1-4) wherein a plurality of separators (Fig. 4 #48 “separators”) are disposed in an array (Fig. 4 shows 2x1 array of separators #48) below the rotary trimmer (Fig. 4 #10). Hall et al. states that the plant processing device may be adjusted along the rotary trimmer to collect different groups of material with each separator (Paragraph 0075 lines 1-8), therefore optimizing the processing of plant material (Paragraph 0105 lines 21-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a plurality of separators disposed in an array as taught by Hall et al. (US 2019/0388902) in order to collect multiple classifications of materials, therefore providing a more optimal processing device. 
Regarding claim 17, Kato et al. (US 7699178) teaches a plant processing device comprising: 
a separator housing (Fig. 1 housing of #6) having an enclosed interior housing a separator (Fig. 1 housing of #6 and 6a enclose filter and server).
Kato et al. lacks teaching a plurality of separators. 
Hall et al. (US 2019/0388902) teaches a plant processing device (Paragraph 0001 lines 1-4) comprising a plurality of separators (Fig. 4 #48 “separators”). Hall et al. states that the plant processing device may be adjusted along the rotary trimmer to collect different groups of material with each separator (Paragraph 0075 lines 1-8), therefore optimizing the processing of plant material (Paragraph 0105 lines 21-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a plurality of separators as taught by Hall et al. (US 2019/0388902) in order to collect multiple classifications of materials, therefore providing a more optimal processing device. 
Regarding claim 18, Kato et al. (US 7699178) teaches a plant processing device wherein the separator housing includes: 
a housing inlet (Fig. 2 #24a “exit”) connected to an outlet on a bottom surface of the trimmer housing (Fig. 2 #24 “outlet”), wherein the separator (Fig. 1 #6) is disposed between and the housing inlet (Fig. 2 #24a “exit”) and the housing outlet duct (Fig. 1 #6b). 
Kato et al. lacks teaching a housing outlet duct connectable to a vacuum source. 
Ingram et al. (US 2019/0001348) teaches a separator (Paragraph 0033 lines 1-8) comprising a housing outlet duct (Fig. 2 #404 “exhaust vent”) connectable to a vacuum source (Paragraph 0047 lines 1-19). 
As state above regarding claim 14, Ingram et al. states that this separator may be used for agricultural applications (Paragraph 0002 lines 7-12), and is beneficial as it does not require many rotation of the material as previous separators did, therefore providing a more efficient process (Paragraph 0009 lines 1-7). Ingram et al. states that the faster settling time reduces the susceptibility of the separator to overloading or saturation, and thus is capable of handling higher concentrations of materials (Paragraph 0013 lines 1-2). Finally, Ingram et al. states that this separator is smaller, less expensive, less complex, easier to clean and maintain, and more easily tunable to different particle sizes than previous separator (Paragraph 0014 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include housing outlet duct connectable to a vacuum source as taught by Ingram et al. (US 2019/0001348) in order to provide the plant processing device with a more efficient separator.
Kato et al. additionally lacks teaching a plurality of separators. 
Hall et al. (US 2019/0388902) teaches a plant processing device (Paragraph 0001 lines 1-4) comprising a plurality of separators (Fig. 4 #48 “separators”). Hall et al. states that the plant processing device may be adjusted along the rotary trimmer to collect different groups of material with each separator (Paragraph 0075 lines 1-8), therefore optimizing the processing of plant material (Paragraph 0105 lines 21-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a plurality of separators as taught by Hall et al. (US 2019/0388902) in order to collect multiple classifications of materials, therefore providing a more optimal processing device. 
Regarding claim 20, Kato et al. (US 7699178) lacks teaching a plant processing device wherein the plurality of separators are disposed in an array below the rotary trimmer. 
Hall et al. (US 2019/0388902) teaches a plant processing device (Paragraph 0001 lines 1-4) wherein a plurality of separators (Fig. 4 #48 “separators”) are disposed in an array (Fig. 4 shows 2x1 array of separators #48) below the rotary trimmer (Fig. 4 #10). Hall et al. states that the plant processing device may be adjusted along the rotary trimmer to collect different groups of material with each separator (Paragraph 0075 lines 1-8), therefore optimizing the processing of plant material (Paragraph 0105 lines 21-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato et al. (US 7699178) to include a plurality of separators disposed in an array as taught by Hall et al. (US 2019/0388902) in order to collect multiple classifications of materials, therefore providing a more optimal processing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653